Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claim 11 is cancelled.
	Claims 1-10 and 12-20 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 7/5/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 11-14 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Applicant has cancelled claim 11 to overcome this rejection. Claims 1-5 and 10-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over De Groot-Barrere et al. (US 10064892). Applicant has amended the claims to overcome the rejection. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amended claims are allowed for the reasons of record.  De Groot-Barrere et al. do not teach or suggest, alone or in combination the instantly claimed method for inducing bone tissue formation in a patient by implanting granules comprising more than 20% hdyroxyapatite and less than 80% β-tricalcium phosphate and comprising more hydroxyapatite needle or nanorod protrusions from the granule’s surface. De Groot-Barrere et al. only teach up to 20% hydroxyapatite and not more than 20% to provide the needle/protrusions from the granules. The ordinary artisan would not have a reasonable expectation of success in having granules comprising hydroxyapatite needle or nanorod protrusions from the granules surface with more than 20% hydroxyapatite based on the teachings of De Groot-Barrere et al. (See also pages 5-6 of Remarks filed 7/5/22). Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-10 and 12-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613